NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janet Cord on September 28, 2021.
The application has been amended as follows: 
ALLOW claim 4.
Replace claim 14 with the following and ALLOW:
“An ionic liquid based support of Formula I:

    PNG
    media_image1.png
    115
    195
    media_image1.png
    Greyscale
,
Formula-I
wherein:
	X+ is diethanolamine;
	W is chloromethyl polystyrene;
	n is 5;
- is hexafluorophosphate; and
	R is CO-Z wherein Z is OH.”
Reasons for Allowance
The claimed invention is drawn to an ionic liquid based support of Formula I.  The claimed ionic liquid based supports of Formula I have been searched and are free of the art and non-obvious.  Furthermore, the claimed ionic liquid based supports contain written support and are considered to be enabled.  As such, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611